AMERICAN INTERNATIONAL INDUSTRIES, INC. (NasdaqCM: “AMIN”) 601 CIEN STREET, SUITE 235, KEMAH, TX77565-3077 Tel: (281) 334-9479Fax: (281) 334-9508 www.americanii.comemail: amin@americanii.com FOR IMMEDIATE RELEASE AMERICAN INTERNATIONAL INDUSTRIES, INC. ANNOUNCES THE DECONSOLIDATION OF HAMMONDS INDUSTRIES, INC. Houston / Kemah, Texas – January 5, 2009 Mr. Daniel Dror, Chairman and CEO, announced today that the board of directors of American International Industries, Inc. (NasdaqCM: AMIN) has approved of the deconsolidation of Hammonds Industries, Inc. (“Hammonds”) from the Company, effective December 31, 2008.The Company will recognize a substantial gain from deconsolidation of over $13 million, or approximately $1.49 per share.
